Citation Nr: 1538592	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-36 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to service connected right knee and/or left thigh disorders.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to November 1992.  His awards and decorations include a Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2009 rating decision in which the RO, in pertinent part, denied service connection for a right ankle disorder. 

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2014, the Board remanded the instant matter, as well as a claim for service connection for a left knee disorder, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In September 2014, the AMC, inter alia, granted the Veteran's claim for service connection for left knee arthritis.  As this September 2014 decision represents a full grant of the benefits sought with respect to the left knee, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1977).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals VA treatment records dated through May 2015; such records were considered by the agency of original jurisdiction (AOJ) in the April 2015 supplemental statement of the case.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As detailed in the Board's prior remand, the Veteran contends that he injured his ankle the summer of 1992 when on a physical training run and that this injury had been assessed as a strain.  Service treatment records are negative for findings, complaints or treatments for a right ankle injury.  In its January 2014 remand, the Board instructed the AOJ to obtain an etiology opinion as to the claimed right ankle disorder, to include on a direct and secondary basis.

A May 2014 VA examiner opined that the Veteran's right ankle pain was less likely than not incurred during service as there were no records that indicated treatment for a right ankle injury.  This examiner also opined that the Veteran's right knee condition could have aggravated his right ankle pain beyond its natural progression as the ankle joint "took a lot of stress" when the Veteran favored a knee during injury.  An April 2015 VA examiner opined that it was less likely than not that the Veteran's right knee condition aggravated the right ankle degenerative changes beyond its natural progression as there were no service treatment records to support a right ankle injury during service that would have resulted in degenerative changes but rather there was documentation to support a right ankle injury following a motor vehicle accident in 2008.  However, neither examiner discussed the relevance or import of the Veteran's lay statements regarding in-service right ankle symptoms and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Further, neither examiner addressed whether the Veteran's service connected right knee disorder caused his claimed right ankle disorder or whether the claimed right ankle disorder was caused or aggravated by his service connection left thigh disorder.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for a right ankle disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Hence, the AOJ should arrange to obtain an addendum opinion from the April 2015 VA examiner or another appropriate physician based on claims file review, if possible.  The AOJ should only arrange for further examination of the Veteran to obtain the requested opinion if such examination is deemed necessary in the judgment of a competent medical professional-i. e., the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the above-noted examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the Omaha Healthcare System, Sheridan VA Medical Center and Black Hills Healthcare System and that records from these facilities dated through May 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992).   Accordingly, the RO should obtain all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from May 2015, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Omaha Healthcare System, Sheridan VA Medical Center and Black Hills Healthcare System  all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his lumbar spine disorder, dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the April 2015 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate physician based on file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

For each diagnosed right ankle disability, the examiner is asked to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder of (a) was first manifested during  or is otherwise etiologically-related to the Veteran's period of active service from October 1984 to November 1992; or, if not (b) was caused OR is aggravated, (i.e. worsened beyond natural progression), by a service-connected disability, to particularly include the service connected right knee and left thigh disabilities. 

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service medical and other objective evidence of record, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all that added to VBMS or Virtual VA file since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


